United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Troy, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-2036
Issued: August 29, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 13, 2011 appellant, by counsel, filed a timely appeal of a July 8, 2011
merit decision of the Office of Workers’ Compensation Programs (OWCP) denying modification
of a loss of wage-earning capacity (LWEC) determination. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP properly denied modification of the July 10, 2006 wageearning capacity determination.
FACTUAL HISTORY
On February 10, 2005 appellant, then a 41-year-old mail processing clerk, filed an
occupational disease claim alleging that he developed a back condition as a result of federal
1

5 U.S.C. § 8101 et seq.

employment activities. OWCP accepted his claim for lumbosacral degenerative intervertebral
disc disease and spondylolisthesis and approved L4-5 spinal fusion, which occurred on
March 18, 2005.
On December 13, 2005 appellant’s treating physician, Dr. David M.
Montgomery, a Board-certified orthopedic surgeon, released him to return to work with
restrictions, including no lifting above 10 pounds, no repetitive bending and a “sit/stand” option.
On May 4, 2006 appellant accepted a position as a modified clerk, which conformed to
restrictions provided by Dr. Montgomery. The written job offer outlined appellant’s duties of
manually sorting and casing mail and indicated that he was restricted from lifting more than 10
pounds, bending, truncal twisting, reaching, reaching above shoulder level, pushing, pulling,
squatting, kneeling, bending, stooping or climbing.
By decision dated July 10, 2006, OWCP issued a formal wage-earning capacity decision,
finding that the wages appellant actually earned in the modified position fairly and reasonably
represented his wage-earning capacity.
Appellant worked in his limited-duty job until September 28, 2010, when the employing
establishment informed him that, pursuant to the guidelines established by the National
Reassessment Process (NRP), it could find no necessary tasks for him to perform that were
within his restrictions. On September 29, 2010 he filed a notice of recurrence of disability, based
on the employing establishment’s withdrawal of his limited-duty position pursuant to the NRP.
In a letter dated October 14, 2010, OWCP advised appellant that it was treating his
compensation claim as a request to modify the July 10, 2006 LWEC decision. Appellant was
asked whether he was alleging a change in the nature and extent of his injury-related condition,
that he was rehabilitated or retrained, or that the original LWEC decision was erroneous.
In a letter dated October 19, 2010, appellant contended that the July 10, 2006 LWEC
decision was erroneous because it was based on a makeshift position that was not available in the
community at large. He alleged that the position was created for him based upon his medical
restrictions and was designed to disappear when he left the employing establishment. Appellant
further contended that the position consisted of various sub-jobs and was temporary in nature, as
evidenced by the fact that it had been eliminated because its ascribed duties were no longer
necessary.
In a December 29, 2010 decision, OWCP denied modification of the July 10, 2006
LWEC determination. It found that the limited-duty position was not makeshift, as the duties
that comprised the modified position were bona fide postal activities that are required in the day
to day business of the postal service.
Appellant requested an oral hearing, which was conducted on April 18, 2011. He
testified that the duties he performed in the modified position were not those of a regular postal
employee and reiterated his contention that the rehabilitation position was an odd-lot job.
By decision dated July 8, 2011, an OWCP hearing representative found that the lightduty position on which the July 10, 2006 LWEC determination was based, fairly and reasonably
represented appellant’s wage-earning capacity and was not makeshift in nature and that the
medical evidence was insufficient to establish a material worsening of his accepted condition.
2

LEGAL PRECEDENT
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated, or the original determination was, in fact, erroneous.2 The burden of proof is on
the party attempting to show a modification of the wage-earning capacity determination.3
FECA Bulletin No. 09-05 outlines very specific procedures for light-duty positions
withdrawn pursuant to the NRP. Regarding claims for total disability when a wage-earning
capacity decision has been issued, OWCP should develop the evidence to determine whether a
modification of that loss of wage-earning capacity position is appropriate.
ANALYSIS
The Board finds this case is not in posture for decision. OWCP accepted appellant’s
claims for lumbosacral degenerative intervertebral disc disease and spondylolisthesis and
approved L4-5 spinal fusion. Based upon the medical restrictions recommended by appellant’s
treating physician, the employing establishment offered him a modified clerk position, which he
accepted on May 4, 2006. By decision dated July 10, 2006, OWCP found that appellant’s actual
earnings in the modified position fairly and reasonably represented his wage-earning capacity
and reduced his compensation benefits to zero.
The record reflects that appellant worked in the full-time modified position until
September 28, 2010, when the employing establishment informed him that there was no
productive work available for him within his restrictions. He filed a claim for a recurrence of
disability based on the withdrawal of his job offer under the NRP. Appellant argued that the
original LWEC decision was erroneous because the position on which it was based was
makeshift in nature and that his condition had worsened since the decision was issued.
In his July 8, 2011 decision, the hearing representative affirmed OWCP’s decision
denying modification of the original LWEC decision, finding that the modified clerk position
was not makeshift in nature and that the evidence did not establish a worsening of appellant’s
condition. The claims examiner did not, however, acknowledge that the original modified
position was withdrawn pursuant to the NRP or make any relevant findings on the issue. In this
regard, there are specific guidelines for developing the issue of modification of a wage-earning
capacity determination when the job has been withdrawn pursuant to NRP.4
In light of the requirements of FECA Bulletin No. 09-05, OWCP did not discuss the
medical evidence of record as it pertains to appellant’s residuals due to the accepted back
condition. The case will be remanded to OWCP to properly analyze the modification issue
2

Sue A. Sedgwick, 45 ECAB 211 (1993).

3

Id.

4

FECA Bulletin No. 09-05 (issued August 18, 2009).

3

presented in accord with FECA Bulletin No. 09-05. After such further development as OWCP
deems necessary, it should issue an appropriate decision.
The Board finds the case is not in posture for decision and will be remanded to OWCP.
On remand, OWCP should follow the procedures found in FECA Bulletin No. 09-05 and issue
an appropriate decision on appellant’s claim.
CONCLUSION
The Board finds that the case is not in posture for decision and will be remanded to
OWCP for further development.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 8, 2011 is set aside and the case remanded for further action
consistent with this decision of the Board.5
Issued: August 29, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

Due to the disposition of this case, the second issue, pertaining to the denial of appellant’s hearing request, is
rendered moot.

4

